Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it should be a concise statement of the disclosure of the patent and should include that which is new to the art and not a repetitive of the claim language. See MPEP § 608.01(b). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose an apparatus comprising elements being configured as recited in claim. Specifically, none of the prior art teaches or fairly suggests the following limitations:
a terminating resistor configured to convert electric current from a terminating end of the transmission line into voltage and output the voltage; and a matching unit configured to implement impedance matching between the coil and the terminating resistor, wherein the matching unit is configured to raise, to a characteristic impedance of the transmission line, at least one of an impedance viewed from the terminating end of the transmission line toward the terminating resistor and an impedance viewed from a starting end of the transmission line toward the coil, in a band of frequency components involving amplitude attenuation among frequency components of the voltage output from the terminating resistor, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842